Case 2:20-cv-13134-LVP-RSW ECF No. 31-1, PageID.2229 Filed 12/02/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DARREN WADE                No. 2-20-cv-13134
 RUBINGH,
                                              HON. LINDA V. PARKER
       Plaintiffs,
 v                                            MAG. R. STEVEN WHALEN

 GRETCHEN WHITMER, in her official               STATE DEFENDANTS’
 capacity as Governor of the State of          RESPONSE IN OPPOSITION
 Michigan, JOCELYN BENSON, in her                  TO PLAINTFFS’
 official capacity as Michigan Secretary of   EMERGENCY MOTION FOR
 State and the Michigan BOARD OF STATE        TEMPORARY RESTRAINING
 CANVASSERS,                                           ORDER

       Defendants,                                    EXHIBIT LIST

 CITY OF DETROIT,

       Intervening Defendant,

 ROBERT DAVIS,

       Intervening Defendant,

 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

      Intervening Defendant.
 __________________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 31-1, PageID.2230 Filed 12/02/20 Page 2 of 2




  STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTFFS’
  EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

                                EXHIBIT LIST

 1.    Constantino v City of Detroit Wayne Circuit 20-014780-AW Affidavit of
       Christopher Thomas
 2.    Affidavit of Jonathan Brater
 3.    Draft minutes 11.23.2020
 4.    Electors Transmittal
 5.    MRP Electors
 6.    Johnson v Benson, et al MI Sup Ct 162286 Petition
 7.    Bailey v Antrim Co Antrim Circuit 20-9238-CZ Complaint
 8.    Trump v Benson Court of Claims 20-000225-MZ Complaint
 9.    Trump v Benson Court of Claims 20-000225-MZ Order
 10.   Trump v Benson Court of Appeals 355378 Brief
 11.   Stoddard v City of Detroit, et al Wayne Circuit 20-014604-CZ Complaint
 12.   Stoddard v City of Detroit, et al Wayne Circuit 20-014604-CZ Order
 13.   Constantino v City of Detroit, et al Wayne Circuit 20-01780-AW Complaint
 14.   Constantino v City of Detroit, et al Wayne Circuit 20-014780-AW Order
 15.   Constantino MI Sup Ct 162245 Order
